Citation Nr: 1316603	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  07-09 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2009, a Decision Review Officer (DRO) hearing was held.  In August 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.

This issue on appeal was originally before the Board in December 2010 when it reopened the Veteran's claim for entitlement to service connection for PTSD based on receiving new and material evidence and subsequently denied entitlement to service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Memorandum Decision, the Court vacated the December 2010 Board decision denying the claim and remanded the matter for further proceedings consistent with the Memorandum Decision. 

As such, the Board has included the issue of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, to the appeal pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when an appellant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

In addition, the Veteran was also denied entitlement to an effective date prior to June 29, 2006, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), in the December 2010 Board decision.  However, the Veteran did not appeal this issue to the Court and the Memorandum Decision did not discuss its merits.  Therefore, the issue of entitlement to an earlier effective date prior to June 29, 2006, for TDIU is not before the Board and will not be discussed below. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is currently diagnosed with PTSD. 

2. The Veteran is not shown to have had combat service, and his reported in-service stressors are not related to fear of hostile military or terrorist activity.

3. The record does not contain credible supporting evidence sufficient to corroborate the Veteran's claimed in-service stressor events.

4. A current diagnosis of PTSD is not based upon a credible, verified stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In October 2005 and April 2006, the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The April 2006 letter provided the Veteran with the notice pursuant to Dingess.

Although the Veteran was not provided notice of  the effective date and disability rating regulations until after the initial adjudication, because service connection has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  Id. 
All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical and private treatment records are in the claims file.  In addition, he has stated that he is in receipt of disability benefits from the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in March 1999 prior to this current appeal.  

According to the Memorandum Decision, although the Veteran has argued that the VA failed to obtain a VA medical examination, the Court has held that the Veteran did not argue there was "insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  As such the Court was unable to conclude that the Board erred in determining that a VA PTSD examination was not needed and the Veteran has not asserted that he was harmed by this error.  

With respect to the aforementioned August 2010 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran argued to the Court that the hearing officer did not explain that the Veteran's claim was denied because there was no confirmed in-service stressor and explain that was needed to substantiate his claim.  However, the Court stated in the Memorandum Decision that since the Veteran's appeal was being remanded back to the Board, the Veteran was free to submit any additional evidence and arguments in support of his claim.

In addition, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim
      
In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) in certain cases the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. In Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011), however , the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a). PTSD is not one of those conditions.
      
VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).
      
The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.

With regard to the second criterion, evidence of an in- service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98  (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.
      
For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 -852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran seeks entitlement to service connected for PTSD. He alleges that he suffers from PTSD due to several incidents that occurred during his military service. 

The Board has reviewed the various statements of record as well as the Veteran's testimony.  While the accounts vary somewhat, he has basically reported the following four stressors: (1) that his cousin-in-law was run over by a tank and that he was sent out to secure the accident area; (2) that the individual who had the firing range job before him was blown up; (3) that explosives went off in close proximity to him and he had many close calls; and (4) that he participated in riot control training exercises and people were hurt.

As a preliminary matter, the Board notes that the Veteran has alleged combat service such that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is potentially applicable.  However, he is neither in receipt of any military citations clearly indicative of combat service nor otherwise shown through service records to have had combat service, as will be explained below. 

According to the Veteran's DD Form 214, his military occupational specialty (MOS) was field wireman.  The DD Form 214 does not document any decorations, medals or ribbons indicative of combat.  In addition, the Veteran's service personnel records do not indicate the Veteran service in combat operations overseas.  The Board further notes that the Veteran specifically told the VA psychiatric examiner in March 1999 that he was never stationed overseas and denied any involvement in combat.  Thus, because service records do not indicate combat service, and the Veteran himself is even shown to have denied having had combat service, the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case. 

Nonetheless, because the Veteran has alleged fear of hostile military activity, the Board must also consider whether service connection for PTSD is warranted under the revised PTSD regulation, which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

In this regard, a diagnosis of PTSD was not shown on VA examination in March 1999.  Subsequent records, however, establish a diagnosis.  

In May 2005, the Veteran was treated by a private doctor, Dr. H. Q., who reported that the Veteran claimed experiencing PTSD "ever since being in Cambodia in 1974."  He reported difficulty sleeping, waking up with a startle and having angry outbursts with violent conflicts.  He stated that he was initially diagnosed with bipolar disorder and was treated with lithium but it made him sick.  However, rather than having bipolar disorder, he had PTSD and depression.  Dr. H. Q. diagnosed the  Veteran with PTSD due to his prior experience in Cambodia.  He also had some alcohol abuse and mild to moderate depression with anxiety and panic attacks. 

In an August 2005 VA psychiatric evaluation, the VA psychiatrist reported the Veteran's PTSD "appeared [two] years ago, when his son killed himself."  The Veteran reported experiencing nightmares every night and intrusive thoughts at least twice a day.  He had difficulty sleeping.  The Veteran denied flashbacks.  The VA psychiatrist determined he was moderately depressed but not suicidal.  

A March 2006 private psychiatric evaluation reported a diagnosis of PTSD related to reported stressors, to include seeing a buddy killed in an explosion at a firing range.  A March 2006 letter from P. P., a private counselor, confirmed that the Veteran had been diagnosed with PTSD.  The counselor relied on an Explosive Ordinance Disposal Certificate as well as photographic documentation stating it was indicative of "clear evidence of the main claimed stressor." 

The Board notes that the Certificate of Training from the Department of the Army, dated July 1975, is within the record and indicates the Veteran completed four hours of Explosive Ordnance Reconnaissance Training and two hours of Basic Demolition Training at the Yakima Firing Center in Washington State. 

In June 2006, the Veteran underwent a psychological evaluation with a private psychologist, Dr. F. L. S.  Here, the Veteran reported suffering from symptoms of PTSD related to the detonation of ammunition at the Yakima firing range.  He reported "having symptoms of [PTSD] since being involved in combat in the past.  He reported having to sign a 'secrecy pact' that lasts for seventy-seven years.  He did not say much about his past as a result but indicated he was involved in the Vietnam conflict."  Dr. F. L. S. determined that the Veteran's prognosis was fair.  He is symptoms appeared to be fairly severe and that he struggled to control his anger.  The Veteran's ability to focus and concentrate as well as his pace and persistence was mildly impaired due to symptoms of anxiety and depression.  His ability to "get along appropriately with other [was] significantly impaired due to anger, hypervigilance, and detachment from others." 

An April 2007 Social Security Administration decision indicates long standing PTSD symptoms, which were the result of an incident during a war game with live fire that resulted in two soldiers being killed and hand to hand combat between the two groups that resulted in several people suffering broken limbs.

The Veteran was afforded a Decision Review Officer (DRO) hearing in September 2009 where he described his four stressors.  Regarding the first stressor, the Veteran stated his cousin-in-law was "run over by a tank and they sent [him] out to clean up the mess."  The Veteran forgot the victim's name during the hearing but stated he was 2nd Lieutenant with the Army National Guard in approximately 1973 or1974.  The stated since he was the closest personnel near the accident site, the was called to secure the area until military police and additional support arrived.  In a October 2009 statement, the Veteran recalled the victim's name as R. T. 

The second stressor the Veteran described was being employed as a replacement of an individual who was "blown up."  He stated he was not present when it occurred.  The Veteran stated that the explosives that killed the victim were highly sensitive and that "anything will set them off and [he] had two different ones in close proximity go off."  No accident reports were made.  

The Veteran indicated being in close proximity to the explosives was the third stressor.  He stated he was an Explosive Ordinance Disposal officer and during this time, he believes he and other soldiers were used as "guinea pigs" that "they played their little training exercises on." 

The fourth stressor was his experience in riot control training.  He stated that there was "supposed to be no physical contact, there was supposed to be no physical threat...."  The Veteran was disturbed that "[they are] training us to kill our own people."  He stated that during his eight hour training session, it got out of control and several people were sent to the hospital.  He was unable to provide names of these individuals because he did not know them.    

Despite the Veteran's allegations, the Board does not find that any of the named stressors involved fear of hostile military activity.  Regarding the first stressor, information obtained by the RO indicates that this individual died in 1979, which is after the Veteran's discharge from active duty.  As such, the Board finds this stressor does not suggest a fear of hostile military activity and is clearly in contradiction to the other statements discussed above.  Additionally, even assuming arguendo that R. T. died in 1973 or 1974 as the Veteran described, he testified he was called to the scene after the accident.  Again, this does not rise to the level of fear of hostile military activity.

Regarding the second stressor, the Veteran was not able to provide sufficient information to allow attempts at stressor verification.  The Board also notes that the Veteran testified under oath before a DRO hearing in September 2009 that he was not present when the incident occurred.  This is inconsistent with statements he made to a private doctor in March 2006 when he stated he witnessed a buddy being killed from explosives.  As such, the Veteran's claimed experience does not suggest a fear of hostile military activity as he was not present to witness it and as it is in contradiction to prior statements. 

Regarding the third and forth stressors, the Veteran has alleged being fearful of hostile military activity in the form of detonating explosives and a riot control training that got out of hand.  As discussed above, the evidence does not suggest, that he engaged in combat with the enemy.  The Veteran's alleged claimed in-service stressor is also unrelated to any "fear of hostile military or terrorist activity," as it occurred during training.  Thus, his reported PTSD stressor must be corroborated in order for service connection for PTSD to be warranted.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (holding that the relaxed evidentiary burden of 38 C.F.R. § 3.304(f) applies only in the limited context of a stressor involving fear of hostile military or terrorist activity).

The Board finds that after review of the evidentiary record in its totality, the Veteran's accounts as to the occurrence of the claimed stressor events cannot be substantiated or verified.  The Board acknowledges that the Veteran completed a course in Explosive Ordnance Reconnaissance Training and Basic Demolition training, that his military occupational specialty was a field wireman, and various photographs submitted by the Veteran (which reportedly depict the training exercise that got out of hand).  However, these fails to provide any probative evidence to corroborate the Veteran's reported stressor events.  

In addition, according to a November 2005 Memorandum for Record, it was determined that the Veteran's "stressor description is insufficient for submission to [the U.S. Armed Services Center for Unit Records Research]" for verification of the stressful event.  The Memorandum for Record stated that events that "almost happened" are difficult, if not impossible, to verify. 

Although the records indicate that the Veteran was involved in training during this time period, there is simply no verification that his stressor occurred despite his lay statements.  As previously stated, if the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Moreau v. Brown, 9 Vet. App. 389 (1996).  Furthermore, service department records must support, and not contradict, the Veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283  (1994).  As such, the Veteran's claim of entitlement to service connection for PTSD cannot be granted, as it fails to establish the second criterion set forth in 38 C.F.R. § 3.304(f) -independent corroboration of his non-combat stressor.

The Board has also considered the Veteran's lay statements regarding all of his stressor events.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, at 511, aff'd per curiam, 78 F.3d 604.

However, given that the numerous inconsistencies in the Veteran's account of his service (such as the Veteran's statements to psychiatric evaluators he was in stationed abroad in Cambodia and Panama, and participated in combat operations in Vietnam but the service personnel records show otherwise), the Board cannot accept his unsubstantiated accounts of the stressor events.  In that regard, the Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Furthermore, as the Veteran's claimed in-service stressor events are not credible, any diagnosis of PTSD based on that stressor event is of no probative value.  The requires credible supporting evidence of a corroborated in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Here, the record does not reflect a credible, verified in-service stressor, and in turn a diagnosis for PTSD based on a verified in-service stressor (i.e. causal nexus).  Nevertheless, the only evidence of record which indicates that the Veteran's claimed stressors consists of his statements regarding the stressful events.  Therefore, the Board finds the Veteran has not provided credible evidence of an in-service stressor upon which a valid diagnosis of PTSD may be based.  As such, service connection for PTSD is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against his claim on all alleged bases.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.





REMAND 

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran claims that his diagnosed acquired psychiatric condition, to include major depressive disorder, is related to his military service.  The records indicate the Veteran was first diagnosed with major depressive disorder in March 1999. 

Based on the evidence of record, it appears to indicate that the psychiatric condition may have pre-existed his military service.  In such case, the question is whether the Veteran's psychiatric condition was aggravated by service.  If a disability is found to have preexist service, then service connection may be predicated only upon a finding of aggravation during service.  See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Under current law, in cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to be aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2012).  The Court has held that intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, aggravation occurs when the underlying condition has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402  (1995).

According to the evidence of record, in April 1969, when the Veteran was fourteen years old, he underwent a psychological evaluation to determine the source of difficulty regarding his performance at school.  The psychologist concluded that the sources of the Veteran's "emotional tension are not clearly defined" and was referred to another doctor for further counseling.  

The Board also notes that according to the Report of Medical History taken at separation from service in September 1975, the Veteran complained of nervous trouble at separation.  He stated he was on tranquilizers in high school but has not had any problems since.   

Therefore, based on evidence of complaints of nervous trouble at separation from service, a possible psychiatric condition prior to service, and the Veteran's current diagnosis, an examination and opinion are needed to clarify the Veteran's diagnosis and to determine whether any acquired psychiatric disorders, namely major depressive disorder, were caused by or aggravated during service.  See 38 U.S.C.A. §5103A (d).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him for acquired psychiatric disorders that have not already been associated with the record.  Once signed releases are received from the Veteran, obtain all private and VA treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. Once all outstanding records have been obtained, if any, schedule the Veteran for a VA mental status examination to determine the nature and etiology of any psychiatric disorders show to be present. 

The examiner is requested the following: 

a. On the basis of the clinical record, can it be concluded with clear and unmistakable certainty that any currently diagnosed psychiatric disability preexisted his entry into active military service, and 

b. If a psychiatric disorder clearly and unmistakably preexisted service, can it be concluded with clear and unmistakable certainty that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease? 

c. If a psychiatric disorder did not preexisted service, examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder, namely major depressive disorder, is etiologically related to his period of active service.  

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The claims folder and a complete copy of this REMAND must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-14 (en banc)). 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations. If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period 
of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


